                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

WaterLegacy,

             Plaintiff,

v.                                               Case No. 17-cv-276 (JNE/LIB)
                                                 ORDER
USDA Forest Service; Vicki Christiansen, in
her official capacity as Chief of the USDA
Forest Service; Constance Cummins, in her
official capacity as Forest Supervisor of the
Superior National Forest; and Poly Met
Mining, Inc.,

             Defendants.


Minnesota Center for Environmental
Advocacy, Center for Biological Diversity,
and the W.J. McCabe Chapter of the Izaak
Walton League of America,

             Plaintiffs,

v.                                               Case No. 17-cv-905 (JNE/LIB)
                                                 ORDER
Vicki Christiansen, in her official capacity
as Chief of the U.S. Forest Service; U.S.
Forest Service; Sonny Perdue, in his official
capacity as Secretary of Agriculture;
Constance Cummins, in her official capacity
as Supervisor of the Superior National
Forest; and Poly Met Mining, Inc.,

             Defendants.




                                             1
Save Our Sky Blue Waters, Save Lake
Superior Association, and Sierra Club,

              Plaintiffs,

v.                                                     Case No. 17-cv-909 (JNE/LIB)
                                                       ORDER
United States; United States Forest Service;
Vicki Christiansen, Chief of the U.S. Forest
Service, in her official capacity; PolyMet
Mining Corporation; and PolyMet Mining,
Inc.,

              Defendants.


Center for Biological Diversity, Earthworks,
and Save Our Sky Blue Waters,

              Plaintiffs,

v.                                                     Case No. 17-cv-914 (JNE/LIB)
                                                       ORDER
David Bernhardt, in his official capacity as
Secretary of the U.S. Department of the
Interior; U.S. Fish and Wildlife Service;
Vicki Christiansen, in her official capacity
as Chief of the U.S. Forest Service; U.S.
Forest Service; and Poly Met Mining, Inc.,

              Defendants.


Paula G. Maccabee, Just Change Law Office, appeared for the plaintiff in Case No. 17-
cv-276.

Evan Mulholland, Minnesota Center for Environmental Advocacy, appeared for the
plaintiffs in Case No. 17-cv-905.

Marianne Dugan appeared for the plaintiffs in Case No. 17-cv-909.

Marc D. Fink, Center for Biological Diversity, appeared for the plaintiffs in Case No. 17-
cv-914.


                                               2
David Fuller, United States Attorney’s Office, District of Minnesota, appeared for the
federal defendants in Case No. 17-cv-276, Case No. 17-cv-905, Case No. 17-cv-909, and
Case No. 17-cv-914.

Andrew Tweeten, United States Attorney’s Office, District of Minnesota, appeared for
the federal defendants in Case No. 17-cv-276, Case No. 17-cv-905, Case No. 17-cv-909,
and Case No. 17-cv-914.

Shaun Pettigrew, United States Department of Justice, appeared for the federal
defendants in Case No. 17-cv-909.

Alison Finnegan, United States Department of Justice, appeared for the federal
defendants in Case No. 17-cv-914.

Jay C. Johnson, Venable LLP, appeared for Poly Met Mining, Inc., in Case No. 17-cv-
276, Case No. 17-cv-905, Case No. 17-cv-909, and Case No. 17-cv-914.

Monte A. Mills, Greene Espel PLLP, appeared for Poly Met Mining, Inc., in Case No.
17-cv-276, Case No. 17-cv-905, Case No. 17-cv-909, and Case No. 17-cv-914.


      Poly Met Mining, Inc., controls the mineral rights on land located in the Superior

National Forest through long-term leases. When these actions were commenced, the

United States owned the surface rights to the land. Poly Met Mining seeks to build an

open-pit mine on the land. The United States Forest Service refused to authorize surface

mining on the land. To eliminate the conflict between Poly Met Mining’s desire to build

an open-pit mine and the Forest Service’s management of the land, Poly Met Mining and

the Forest Service proposed a land exchange, which is known as the NorthMet Project

Land Exchange. In January 2017, the Forest Service issued a Final Record of Decision

and approved the land exchange.

      Asserting violations of the Federal Land Policy and Management Act,

WaterLegacy brought an action, Case No. 17-cv-276, against the Forest Service, the

Chief of the Forest Service, and the Forest Supervisor of the Superior National Forest in


                                            3
January 2017. A few weeks later, WaterLegacy moved for a preliminary injunction.

Poly Met Mining intervened as a defendant and moved to dismiss the action for lack of

standing. Considering a litigation continency in the agreement between the Forest

Service and Poly Met Mining, a representation that the Forest Service would not allow

ground-disturbing activity on the federal land before the transfer of titles, and the issues

raised with respect to WaterLegacy’s standing, the Court denied WaterLegacy’s motion

for a preliminary injunction.

       In the meantime, three actions that relate to the NorthMet Project Land Exchange

were commenced. In Case No. 17-cv-905, Minnesota Center for Environmental

Advocacy, Center for Biological Diversity, and the W.J. McCabe Chapter of the Izaak

Walton League of America brought an action against the Forest Service, the Chief of the

Forest Service, the Forest Supervisor of the Superior National Forest, the Secretary of

Agriculture, and Poly Met Mining for violations of the Federal Land Policy and

Management Act. In Case No. 17-cv-909, Save Our Sky Blue Waters, Save Lake

Superior Association, and Sierra Club brought an action against the United States, the

Forest Service, the Chief of the Forest Service, and Poly Met Mining for violations of the

Weeks Act and the National Environmental Policy Act. And in Case No. 17-cv-914,

Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters brought an

action against the Secretary of the Interior, the United States Fish and Wildlife Service,

the Chief of the Forest Service, and the Forest Service for violations of the Endangered

Species Act. Asserting that the plaintiffs lacked standing and that their claims were not




                                              4
ripe, Poly Met Mining moved to dismiss Case No. 17-cv-905, Case No. 17-cv-909, and

Case No. 17-cv-914.

       After the United States House of Representatives passed the Superior National

Forest Land Exchange Act of 2017, H.R. 3115, 115th Congress, the Court stayed the four

actions pending Congress’s consideration of the Act and denied Poly Met Mining’s

motions to dismiss without prejudice to their renewal. While the cases were stayed, the

land exchange closed. The United States Senate did not pass the Act. After the

conclusion of the 115th Congress, the Court lifted the stays.

       After the stays were lifted, Poly Met Mining renewed its motions to dismiss, and

the plaintiffs in Case No. 17-cv-276, Case No. 17-cv-905, and Case No. 17-cv-909

moved for preliminary injunctions. The Court first considers the motions to dismiss. See

Laclede Gas Co. v. St. Charles Cty., 713 F.3d 413, 416-17 (8th Cir. 2013).

I.     Motions to dismiss

       Poly Met Mining moved to dismiss the four actions on the ground that the

plaintiffs lack standing under Article III of the U.S. Constitution. “An association has

standing to bring suit on behalf of its members when its members would otherwise have

standing to sue in their own right, the interests at stake are germane to the organization’s

purpose, and neither the claim asserted nor the relief requested requires the participation

of individual members in the lawsuit.” Iowa League of Cities v. EPA, 711 F.3d 844, 869

(8th Cir. 2013) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528 U.S. 167, 181 (2000)). “Article III of the Constitution limits federal courts to

deciding ‘Cases’ and ‘Controversies.’ For a legal dispute to qualify as a genuine case or


                                              5
controversy, at least one plaintiff must have standing to sue.” Dep’t of Commerce v. New

York, 139 S. Ct. 2551, 2565 (2019). “To have standing, a plaintiff must ‘present an

injury that is concrete, particularized, and actual or imminent; fairly traceable to the

defendant’s challenged behavior; and likely to be redressed by a favorable ruling.’” Id.

(quoting Davis v. Fed. Election Comm’n, 554 U.S. 724, 733 (2008)); see Iowa League of

Cities, 711 F.3d at 869. “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

       “Standing is determined as of the commencement of the lawsuit.” Disability

Support All. v. Heartwood Enters., LLC, 885 F.3d 543, 545 (8th Cir. 2018); see Nolles v.

State Comm. for Reorg. of Sch. Dists., 524 F.3d 892, 901 (8th Cir. 2008); Steger v.

Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000); Park v. Forest Serv., 205 F.3d 1034,

1038 (8th Cir. 2000) (“It seems to us that if redressability may not be established by a

development that occurs after the commencement of the litigation, neither may an injury-

in-fact.”). “At the pleading stage, general factual allegations of injury resulting from the

defendant’s conduct may suffice, for on a motion to dismiss we ‘presum[e] that general

allegations embrace those specific facts that are necessary to support the claim.’”

Defenders of Wildlife, 504 U.S. at 561 (alteration in original) (quoting Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 889 (1990)); see Stalley v. Catholic Health Initiatives, 509

F.3d 517, 521 (8th Cir. 2007). “A court deciding a motion under Rule 12(b)(1) must

distinguish between a ‘facial attack’ and a ‘factual attack.’” Osborn v. United States, 918

F.2d 724, 729 n.6 (8th Cir. 1990). To decide a facial attack, “the court restricts itself to

the face of the pleadings, and the non-moving party receives the same protections as it


                                              6
would defending against a motion brought under Rule 12(b)(6).” Id. (citation omitted).

“In a factual attack, the court considers matters outside the pleadings, and the non-

moving party does not have the benefit of 12(b)(6) safeguards.” Carlsen v. GameStop,

Inc., 833 F.3d 903, 908 (8th Cir. 2016) (quoting Osborn, 918 F.2d at 729 n.6); see

Heartwood Enters., 885 F.3d at 547; cf. Faibisch v. Univ. of Minn., 304 F.3d 797, 801

(8th Cir. 2002) (“Because Faibisch’s approach would constrain the power of a court

hearing a 12(b)(1) motion, we reject her contention that factual challenges arise only

when a court considers matters outside the pleadings.”). Poly Met Mining’s motions

present factual attacks.

       A.     Case No. 17-cv-276

              1.     Complaint

       WaterLegacy commenced this action on January 30, 2017. The following

paragraphs summarize its complaint.

       WaterLegacy “is a Minnesota non-profit organization founded to protect

Minnesota’s water resources, wetlands, wildlife, and habitats and the communities that

rely on them, particularly from the threat of copper-nickel mining in sulfide-bearing ore

in Northeastern Minnesota.” Compl. ¶ 10. Many of its members live in northeastern

Minnesota and use the Superior National Forest for recreational, educational, and

scientific purposes. Id. One of its members “owns property in a Superior National Forest

inholding a few miles cross-country from the federal land proposed to be exchanged, and

watches wildlife and enjoys quietude that would be affected by the use of the federal

lands for the proposed PolyMet mine.” Id. Several of WaterLegacy’s members “have


                                             7
canoed, waded, viewed plants and wildlife, and conducted scientific testing in the

Superior National Forest on or near the federal lands proposed for exchange.” Id.

         The Forest Service is an agency within the United States Department of

Agriculture. Id. ¶ 12. The Forest Service is “charged with the responsibility of managing

natural resources within the national forests throughout the United States.” Id. Thomas

Tidwell, the Chief of the Forest Service, is “the highest level official responsible for

management actions carried out by the Forest Service - including the land exchange and

process at issue herein.” 1 Id. ¶ 13. Constance Cummins is the Forest Supervisor of the

Superior National Forest. Id. ¶ 14. She was the deciding officer on the Final Record of

Decision, which approved the NorthMet Project Land Exchange. Id.

         The NorthMet Project Land Exchange “is a proposal to exchange 6,650 acres of

contiguous federal land in the Superior National Forest . . . for 6,690 acres of private land

in four tracts of land.” Id. ¶ 15. The Forest Service issued the Final Record of Decision

on January 9, 2017. Id.

         The NorthMet Project Land Exchange “is proposed to allow [Poly Met Mining] to

develop an open-pit copper-nickel mine in sulfur-bearing rock.” Id. ¶ 19. Poly Met

Mining “controls mineral rights to the ore body it proposes to mine on the federal lands

through long-term mineral leases. The United States owns the remainder of the property

rights on the federal lands, including rights to the surface lands that would be removed to




1
         Vicki Christiansen was automatically substituted as a party. See Fed. R. Civ. P.
25(d).

                                              8
enable [Poly Met Mining] to access minerals as well as 181 acres of mineral rights on

that [sic] are not part of PolyMet’s proposed open-pit mining proposed action.” Id. ¶ 20.

       “The federal lands are located adjacent to historic mining projects and are near

other privately held land used for mining purposes.” Id. ¶ 21. “The federal lands

proposed for the [NorthMet Project Land Exchange] and privately owned lands in the

same vicinity are zoned Mining and Minerals by the City of Babbitt.” Id. ¶ 22.

       The federal land proposed for the NorthMet Project Land Exchange was

purchased by the Forest Service under the authority of the Weeks Act. Id. ¶ 25. “The

Forest Service has taken the position that the mineral rights that were reserved when

lands were conveyed to the United States do not include the right to surface mine as

proposed by [Poly Met Mining].” Id. ¶ 26. “Due to the inconsistency between National

Forest management objectives and [Poly Met Mining’s] intended mining operations, in

the absence of the [NorthMet Project Land Exchange] the Forest Service is not willing or

able to authorize such private, surface mining operations on lands of the Superior

National Forest.” Id. ¶ 27. “The Forest Service’s stated purpose and need for the

[NorthMet Project Land Exchange] is to eliminate the conflict between [Poly Met

Mining’s] desire to surface mine and the Forest Service ownership and management of

Superior National Forest lands and avoid the potential that [Poly Met Mining] would

litigate in order to secure the right to surface mine on the federal lands.” Id. ¶ 28. “No

permits have been issued for the proposed [Poly Met Mining] open-pit copper-nickel




                                             9
mine.” Id. ¶ 30. Poly Met Mining will have to secure many state and federal permits to

proceed with development of the proposed mine. 2 Id.

       The Forest Service’s approval of the NorthMet Project Land Exchange was based

on an appraisal by Compass Land Consultants, Inc. Id. ¶ 31. Based on the appraisal, the

Forest Service’s Final Record of Decision states that the value of the federal land is

$3,658,000 and that the value of the non-federal land is $4,083,000. Id. ¶ 34. As part of

the land exchange, the Forest Service proposes to pay Poly Met Mining $425,000. Id.

       The valuation of the federal land by Compass Land Consultants “was based only

on the highest and best use for ‘timber investment.’” Id. ¶ 36. “Sales comparisons were

made with land only used for timber purposes.” Id. ¶ 37. The properties used for sales

comparisons are in Wisconsin or Michigan. Id. Under the sales comparison approach,

Compass Land Consultants valued the federal land at $615/acre. Id. ¶ 38. Compass

Land Consultants also used an income approach to value the federal land at $466/acre.

Id. ¶ 39. Ultimately, Compass Land Consultants appraised the federal land at $550/acre.

Id.

       Compass Land Consultants identified nine sales of land in northeastern Minnesota

to mining companies by private parties from 2008 to 2012. Id. ¶ 40. Prices ranged from

$624/acre to $2556/acre. Id. “[N]one of these Northeastern Minnesota sales of land to

mining companies by private parties and no other sales of land to mining companies by

private parties were considered by the [Compass Land Consultants] appraisal in


2
        Since this action’s commencement, Poly Met Mining might have secured most, if
not all, required permits.

                                             10
determining the reasonable highest and best use of the federal property or the market

value of the federal property, and none were considered by the Forest Service in

approving the [NorthMet Project Land Exchange].” Id. ¶ 41.

       WaterLegacy’s Complaint contains three claims for relief. Each invokes the

Administrative Procedures Act and the Federal Land Policy and Management Act. The

first claim for relief asserts a failure to establish equal value of federal and non-federal

lands. The second asserts an arbitrary, capricious, and unlawful failure to consider the

highest and best use of the federal land for mining. The third asserts an arbitrary,

capricious, and unlawful failure to use comparable sales in determining market value.

WaterLegacy sought injunctive and declaratory relief.

              2.      Standing

       Poly Met Mining moved to dismiss Case No. 17-cv-276 on the ground that

WaterLegacy lacks standing under Article III of the U.S. Constitution. Poly Met Mining

asserted that WaterLegacy’s members are not injured by the land exchange because the

federal land is inaccessible to the public. Any claim of injury based on the use of the

federal land for the proposed mine, Poly Met Mining argued, lacked the imminence

needed to establish WaterLegacy’s standing. Finally, Poly Met Mining maintained that

WaterLegacy cannot fairly trace any potential injury from the proposed mine to the

Forest Service’s land exchange decision.

       WaterLegacy responded that the land exchange “would effectuate immediate on-

the-ground changes in ownership, management and land use that would harm the

interests of [its] members.” It asserted that its members would be injured by loss of


                                              11
access to the federal land, by the loss of the Forest Service’s management of the federal

land, by logging and construction activities, and by other activities permitted by zoning

and private ownership resulting from the land exchange. WaterLegacy maintained that it

“has standing based on the interests of its members who use and enjoy the subject federal

lands and intend to do so in the future, which interests would be injured by the proposed

PolyMet land exchange.” WaterLegacy also argued that its “standing under Article III

must … be sustained in light of the intended use of the property for an open-pit copper-

nickel mine.”

        The Final Record of Decision does not authorize Poly Met Mining to build a mine.

It states:

                        A final decision on the land exchange will not
                authorize PolyMet’s mining proposal to occur. Other
                governmental entities have the responsibility and authority to
                make decisions related to permitting the mining project,
                primarily the State of Minnesota and the U.S. Army Corps of
                Engineers …. The Forest Service assumes no responsibility
                for enforcing laws, regulations or policies under the
                jurisdiction of other governmental agencies.

The Final Record of Decision acknowledges “the myriad of final permitting and financial

assurance specifications for mining activities on the land to be conveyed.” When it

commenced suit, WaterLegacy recognized “the many state and federal permits” that Poly

Met Mining still had to secure to develop the mine. To the extent WaterLegacy asserted

that it has standing based on “the intended use of the property for an open-pit copper-

nickel mine,” it presented neither “an injury that is concrete, particularized, and actual or

imminent” nor an injury that is “fairly traceable to the defendant’s challenged behavior.”



                                              12
Dep’t of Commerce, 139 S. Ct. at 2565; see Defenders of Wildlife, 504 U.S. at 560-62.

Similarly, unless and until Poly Met Mining secures the permits needed to build its mine,

nothing in the record indicates it intends any changes to the federal land after the land

exchange that would affect those not on the property. See Summers v. Earth Island Inst.,

555 U.S. 488, 494-96 (2009). The Court turns to whether WaterLegacy has standing

based on the inability of its members to use the federal land after the land exchange.

       The Supreme Court has held that “environmental plaintiffs adequately allege

injury in fact when they aver that they use the affected area and are persons ‘for whom

the aesthetic and recreational values of the area will be lessened’ by the challenged

activity.” Laidlaw Envtl. Servs., 528 U.S. at 183; see Sierra Club v. Kimbell, 623 F.3d

549, 557 (8th Cir. 2010) (stating that “[s]tanding can be based on harms to recreational or

even aesthetic interests”); Desert Citizens Against Pollution v. Bisson, 231 F.3d 1172,

1176 (9th Cir. 2000) (“The recreational or aesthetic enjoyment of federal lands is a

legally protected interest whose impairment constitutes an actual, particularized harm

sufficient to create an injury in fact for purposes of standing.”). “Having a ‘specific and

concrete plan … to enjoy the national forests’ distinguishes a particular harm to a

recreational interest from mere generalized harm. When the plaintiff is a group, this plan

must belong to an identified group member, not merely to the group at large.” Ouachita

Watch League v. U.S. Forest Serv., 858 F.3d 539, 542-43 (8th Cir. 2017) (alteration in

original); see Summers, 555 U.S. at 494; Ecological Rights Found. v. Pac. Lumber Co.,

230 F.3d 1141, 1149 (9th Cir. 2000) (“[A] person who uses an area for recreational

purposes does not have to show that he or she lives particularly nearby to establish an


                                             13
injury-in-fact due to possible or feared environmental degradation. Repeated recreational

use itself, accompanied by a credible allegation of desired future use, can be sufficient,

even if relatively infrequent, to demonstrate that environmental degradation of the area is

injurious to that person.”).

       The Final Record of Decision states that “[t]he federal parcel is mostly surrounded

by private land, lacks public overland access and experiences little if any current

recreation, hunting or gathering use.” WaterLegacy relied on affidavits and declarations

of two members, Rory Scoles and Robert Tammen, to establish its standing.

                      a.       Scoles

       In an affidavit dated January 27, 2017, Scoles stated that he lives one mile outside

of the Superior National Forest; that he hikes, camps, canoes, kayaks, snowshoes, cross-

county skis, and guides back-country tours in the summer and winter; that he does these

activities in the Superior National Forest near the federal land proposed for the exchange;

that he “portaged [his] canoe about a mile and a half on the railroad and explored a creek

to get up to where [he] could canoe the whole stretch of the Partridge River starting at the

proposed PolyMet site”; that, “[o]n two occasions, [he has] canoed, hunted grouse and

duck, and explored the woods on the proposed PolyMet mine site and the proposed

PolyMet land exchange site”; and that “WaterLegacy helped with logistics and volunteers

to support a canoe flotilla from the proposed PolyMet site to St. Paul that [his] family,

and [their] neighbors, including indigenous people, led in 2012.”

       Poly Met Mining noted that Scoles did not indicate that he plans to return to the

federal land proposed for exchange and that the public inaccessibility of the land “makes


                                             14
it impossible for WaterLegacy’s members to have the requisite ‘firm intentions.’”

WaterLegacy filed a supplemental affidavit of Scoles, which is dated March 24, 2017. In

it, Scoles stated that, “[i]f the proposed PolyMet land exchange site remains in the

Superior National Forest and is not fenced off, graded, clear-cut or otherwise degraded as

a result of the proposed PolyMet land exchange, [he] intend[s] to return to this site this

coming summer and in the future to hunt, portage, canoe and otherwise enjoy the site for

recreation, back wood aesthetics, and to seek food for [his] family.”

       Poly Met Mining responded that “[i]t is neither legal nor feasible for [Scoles] to

visit the land being transferred to PolyMet.” Poly Met Mining stated that the railroad

tracks mentioned in Scoles’ initial affidavit “are not public land”; that walking on them

constitutes trespass; that Poly Met Mining “is unaware of any way to access the [federal

land proposed for exchange] that does not involve either trespass on private property,

potentially insurmountable obstacles, or both”; that Poly Met Mining is not aware of

“anyone using water routes to access the property”; and that “[a]ny effort to create such a

water route, if it were possible at all, would involve serious physical challenges,

including shallow and rocky water, beaver dams, a lack of public portage routes, fallen

[trees] in the water, and brush covering the water and banks.” In support, Poly Met

Mining filed a declaration of Kevin Pylka, its manager of environmental permitting and

compliance. Pylka attached copies of title documents to demonstrate the interest of Cliffs

Erie, L.L.C., and related entities in the railroad right of way, a map that displayed surface

ownership interests around the federal land proposed for exchange, and photographs of

various bodies of water near the federal land.


                                             15
       In a declaration that WaterLegacy filed on April 25, 2017, Scoles stated, “After

scouting briefly along the rail bed on foot, my two trips to enjoy the proposed PolyMet

land exchange site and the Superior National Forest area just south of the site were made

by canoe, paddling up the Partridge River from land also within the Superior National

Forest.” He acknowledged that “there are some places on the Partridge River where [he]

had to portage.” He asserted that the pictures attached to Pylka’s declaration did not

portray features that would render the areas inaccessible.

       After the stay was lifted, WaterLegacy filed a supplemental declaration of Scoles,

which is dated February 11, 2019. In it, he summarized two trips to the federal land he

made as of April 2017:

              As of April 2017, I had taken two trips to the PolyMet land
              exchange site in the Superior National Forest. For each of
              these trips, after scouting briefly along the rail bed on foot, I
              enjoyed the PolyMet land exchange site and canoed on the
              Partridge River south of the site. I explored the woods,
              hunted grouse and duck, and saw a moose and her calf just
              south of the site near where the power line crosses the
              Partridge River.

Scoles stated that he “scouted the South Branch of the Partridge River, the Partridge

River, and the PolyMet land exchange site by canoe and on foot” in late summer 2017.

In addition, he “guided a group to the PolyMet land exchange site” over the Labor Day

weekend in 2017:

              We canoed from Superior National Forest land on the South
              Branch of the Partridge River to the PolyMet land exchange
              site in one day and then returned to camp overnight at the
              confluence of the South Branch River and the Partridge
              River. Our group included elders and people with a modest
              level of outdoors experience, and they were quite capable of


                                              16
              portaging over the several beaver dams on our route and
              navigating canoes through the large culvert beneath the
              railroad tracks just south of the PolyMet land exchange site to
              reach the site itself.

       The Court finds Scoles’s statements insufficient to establish WaterLegacy’s

standing. His first affidavit, signed a few days before WaterLegacy commenced this

action, described past visits to the federal land without expressing any intent to return. In

his second affidavit, dated March 24, 2017, Scoles asserted his intent to return to the

federal land “this coming summer and in the future.” He did not assert he had a concrete

plan to return to the site when WaterLegacy commenced this action, and he did not

describe how he intended to overcome legal and practical difficulties in accessing the

site. See Minn. Stat. § 609.85. In his April 2017 declaration, Scoles questioned the

access issues described by Pylka without asserting he had a concrete plan to return to the

site when WaterLegacy sued. In his February 2019 declaration, he described visits to the

site made before WaterLegacy commenced this action and visits to the site made in

summer 2017. Because Scoles did not set forth a specific and concrete plan to return to

the federal land when WaterLegacy commenced this action, the Court finds his

statements insufficient to establish WaterLegacy’s standing.

                     b.     Tammen

       In an affidavit dated January 17, 2017, Tammen stated that he owns “property

within the Superior National Forest … less than twenty miles from the … federal lands

proposed to be exchanged by the U.S. Forest Service”; that he uses the property “at least

every month when forest roads are passable”; and that he fishes, canoes, enjoys the quiet,



                                             17
and watches wildlife at his property. He stated that he has “enjoyed viewing the Superior

National Forest lands proposed to be exchanged to build the PolyMet mine from the air”;

that he “rented a float plane and a local pilot to view some of the landscapes near where

[he lives] in Northeastern Minnesota”; and that, “[f]rom the air, the federal lands

proposed for the PolyMet land exchange are aesthetically pleasing national forest lands,

with woods, swamps, a winding headwaters stream, and an occasional logging trail.” In a

supplemental affidavit dated March 18, 2017, Tammen stated, “If the site proposed for

the PolyMet land exchange remains under Superior National Forest management, I intend

to enjoy its aesthetics from the air again in the near future.” “Such ‘some day’

intentions—without any description of concrete plans, or indeed even any specification of

when the some day will be—do not support a finding of the ‘actual or imminent’ injury

that our cases require.” Summers, 555 U.S. at 496 (quoting Defenders of Wildlife, 504

U.S. at 564). In addition, nothing about the land exchange itself threatens imminent harm

to the views enjoyed by Tammen. The Court finds Tammen’s statements insufficient to

establish WaterLegacy’s standing.

       B.     Case No. 17-cv-905

              1.     Amended complaint

       Minnesota Center for Environmental Advocacy, Center for Biological Diversity,

and the W.J. McCabe Chapter of the Izaak Walton League of America commenced this

action on March 27, 2017. The following paragraphs summarize their amended

complaint, which was filed on June 16, 2017.




                                             18
       Minnesota Center for Environmental Advocacy “is a Minnesota nonprofit public

interest organization whose mission is to use law, science, and research to protect and

enhance Minnesota’s natural resources, wildlife and the health of its people.” Am.

Compl. ¶ 8. “A number of [its] members live and recreate on or near the lands to be

conveyed by the Forest Service, as well as the lands being acquired in the exchange. [Its]

members use and enjoy these lands for recreation, spiritual, cultural, economic and

aesthetic enjoyment.” Id. ¶ 11.

       Center for Biological Diversity “is a national, nonprofit conservation organization

with more than 52,000 members throughout the United States and the world. The Center

works through science, law, and policy to secure a future for all species, great or small,

hovering on the brink of extinction.” Id. ¶ 12. It “has many members who reside within

and/or regularly use, enjoy, and recreate on public lands and waters in northeastern

Minnesota, including on the Superior National Forest.” Id.

       The W.J. McCabe Chapter of the Izaak Walton League of America “is a grassroots

environmental organization that has worked for decades to protect the natural resources

of Duluth and greater Minnesota. The McCabe Chapter takes a common-sense approach

towards protecting our country’s natural heritage and works to improve outdoor

recreation opportunities for all.” Id. ¶ 14. It has “hundreds of members who regularly

use, enjoy and recreate on public lands in northeastern Minnesota, including the Superior

National Forest,” and it “dedicates significant resources to the protection of the St. Louis

River at the headwaters of Lake Superior, downstream of the proposed NorthMet mine.”

Id.


                                             19
         The Forest Service is an agency within the United States Department of

Agriculture. Id. ¶ 20. It is “charged with the responsibility of managing natural

resources within the national forests throughout the United States.” Id. Sonny Perdue “is

named in his official capacity as Secretary of Agriculture. Secretary Perdue is the

highest-ranking official within the U.S. Department of Agriculture, and in that capacity,

has ultimate responsibility for the administration and implementation of the Federal Land

Policy and Management Act with regard to land exchanges.” Id. ¶ 21. Thomas Tidwell,

the Chief of the Forest Service, is “the highest level official responsible for management

actions carried out by the Forest Service, including the land exchange process at issue in

this action.” 3 Id. ¶ 22. Constance Cummins is the Supervisor of the Superior National

Forest and the deciding officer on the Final Record of Decision, which approved the

NorthMet Project Land Exchange. Id. ¶ 23.

         Poly Met Mining “controls the mineral rights to the NorthMet ore body and has

applied for federal and state permits to build an open-pit mine to recover the copper-

nickel-platinum group metals of the NorthMet deposit. Under the terms of the Final

Record of Decision, PolyMet is the grantee receiving legal title to the surface rights at

issue in the land exchange.” Id. ¶ 24.

         “The sole purpose of the NorthMet land exchange is to resolve a conflict

between the Forest Service and PolyMet concerning PolyMet’s right to conduct open-pit

mining on lands for which it controls the subsurface mineral rights. Surface rights to


3
         Vicki Christiansen was automatically substituted as a party. See Fed. R. Civ. P.
25(d).

                                             20
those lands were purchased by the Forest Service beginning in 1935, and are currently

National Forest System lands administered as part of the Superior National Forest.” Id.

¶ 33. The Forest Service took “the position that the mineral rights that were reserved

when the lands were purchased do not include the right to surface mine as proposed by

PolyMet.” Id. Poly Met Mining took “the position that the mineral rights it controls

provide for access to those minerals by any mining method, including the open pit mining

proposed in its Permit to Mine Application submitted to the Minnesota Department of

Natural Resources in November 2016.” Id. The land exchange would eliminate this

conflict. Id. ¶ 34.

       The Final Record of Decision “authorizes the conveyance of 6,650.2 acres of

federal land located in St. Louis County, Minnesota to PolyMet, in exchange for the

acquisition of 6,690.4 acres of non-federal lands in four tracts.” Id. ¶ 35. “The value of

the federal land, according to the Final Record of Decision, is $3,658,000, and the value

of the non-federal lands is $4,083,000. Forest Service will equalize the transaction with a

cash payment of $425,000.” Id. ¶ 36 (citation omitted).

       “The Appraisal Report for the NorthMet land exchange is premised on an

‘extraordinary assumption’ that the party owning the mineral rights and seeking the

exchange – here, PolyMet – would not have the right to access the minerals via surface

mining. In other words, the ‘extraordinary assumption’ instructs the appraiser to value

the surface land without regard to its potential mineral development.” Id. ¶ 43. “Having

concluded that mining ‘does not appear feasible’ on the lands to be exchanged, the

appraisal report does not provide any estimates of value for lands on which the highest


                                            21
and best use is mining.” Id. ¶ 53. “A more accurate valuation of the federal lands that

did not ignore their potential use for mining would have produced a much higher

valuation. Comparable sales demonstrate that properties sold to facilitate mining are sold

for amounts much higher than the $550/acre used by the Forest Service in the present

land exchange.” Id. ¶ 60.

       “[T]here is no factual basis for the appraisal’s and the Forest Service’s assumption

that the surface rights at issue would be valued on an open, fair market solely for their

value for timber. This assumption is unsupportable even if the purchaser does not also

own or control the subsurface mineral rights. Although ownership of the surface rights

alone does not carry the right to mine buried minerals, the market recognizes that

properties ancillary or adjacent to valuable mineral deposits carry greatly enhanced value,

above and beyond their value for timber or recreation alone.” Id. ¶ 61.

       Minnesota Center for Environmental Advocacy, Center for Biological Diversity,

and the W.J. McCabe Chapter of the Izaak Walton League of America’s Amended

Complaint contains one claim for relief. It invokes the Administrative Procedures Act

and the Federal Land Policy and Management Act. Minnesota Center for Environmental

Advocacy, Center for Biological Diversity, and the W.J. McCabe Chapter of the Izaak

Walton League of America asserted the Forest Service failed to comply with the equal

value requirement of the Federal Land Policy and Management Act. They sought

declaratory and injunctive relief.




                                             22
              2.     Standing

       Poly Met Mining moved to dismiss Case No. 17-cv-905 on the ground that

Minnesota Center for Environmental Advocacy, Center for Biological Diversity, and the

W.J. McCabe Chapter of the Izaak Walton League of America lack standing under

Article III of the U.S. Constitution. Poly Met Mining asserted that any alleged injuries

from the mine are not imminent and are not fairly traceable to the land exchange and that

the land exchange does not injure the plaintiffs.

       Minnesota Center for Environmental Advocacy, Center for Biological Diversity,

and the W.J. McCabe Chapter of the Izaak Walton League of America responded that

they “clearly alleged facts demonstrating specific injuries directly attributable to the

faulty land valuation and redressable by action from this Court.” They identified six: (1)

“[p]roperty value losses caused by the low valuation of the federal lands to be

exchanged”; (2) “[p]roperty value losses caused by the conversion of nearby protected

federal lands into private lands open for industrial development (likely mining, given the

mineral values present)”; (3) “[r]ecreational and aesthetic injuries suffered by members

who have used and enjoyed the federal lands to be exchanged and would be foreclosed

from future use and enjoyment when those public lands become private”;

(4) “[r]ecreational and aesthetic injuries suffered by members who use and enjoy federal

public lands for hiking, camping, fishing, hunting, birdwatching, photography and

canoeing, and who would be injured by the diminution in the acreage of the Superior

National Forest as compared to an exchange based on a non-fictitious valuation of the

federal lands”; (5) “[r]ecreational and aesthetic injuries suffered by individual members


                                             23
who care for and recreate in the St. Louis River, the headwaters of which will be opened

up for industrial development as a result of the unlawfully valued land exchange”; and

(6) “[e]conomic injuries suffered by Plaintiff organizations that will be required to

expend time and resources to ensure that the federal government will not allow unlawful

development of public lands and will not exchange public lands for less than their fair

value.” In addition, Minnesota Center for Environmental Advocacy, Center for

Biological Diversity, and the W.J. McCabe Chapter of the Izaak Walton League of

America asserted that they have standing based on injuries attributable to the proposed

mine project.

                      a.     Property value losses

       To establish the alleged property value losses, a declaration of one of Minnesota

Center for Environmental Advocacy’s members, Susan Holman, was submitted. In it,

she recounted her unsuccessful efforts to sell 120 acres of undeveloped land that she and

her husband bought in 2004 for $600/acre. She listed the property for sale in 2007 for

$1,000/acre and subsequently reduced the price to $650/acre. Holman received “one

inquiry asking if [she] would sell the property for $500/acre,” which is below the price

she paid and the assessed value. The land is between Babbitt and Hoyt Lakes,

Minnesota, near the confluence of Longnose Creek and the Partridge River. According

to Holman, “[n]o one is interested in buying land so close to PolyMet’s proposed mine,

and so close to the rivers that are directly downstream of the proposed mine site.” With

respect to the appraisal of the federal land, she stated:




                                              24
                      I am aware that the lands that PolyMet wants to mine
              were valued by the Forest Service at $550/acre. I believe that
              this price estimate is much too low, and will only further hurt
              my ability to sell my land at a reasonable price. My property
              would be best used for either timber or recreation, and having
              a valuation this low so close to my property will force me to
              further reduce my listing price to a level that is far below its
              assessed value, and its fair market value.

       “Article III standing is assessed based on multi-part test, which, for associations,

includes the issue of whether the interests at stake are germane to the organization’s

purpose.” Cent. S.D. Coop. Grazing Dist. v. Sec’y of U.S. Dep’t of Agric., 266 F.3d 889,

895 (8th Cir. 2001). Holman is a member of Minnesota Center for Environmental

Advocacy, which “is a Minnesota nonprofit public interest organization whose mission is

to use law, science, and research to protect and enhance Minnesota’s natural resources,

wildlife and the health of its people.” Am. Compl. ¶ 8. The alleged property value losses

are not germane to the purpose of Minnesota Center for Environmental Advocacy or

those of Center for Biological Diversity and the W.J. McCabe Chapter of the Izaak

Walton League of America. The plaintiffs failed to establish their standing based on

property value losses.

                     b.     Recreational and aesthetic interests

       To establish “[r]ecreational and aesthetic injuries suffered by members who have

used and enjoyed the federal lands to be exchanged and would be foreclosed from future

use and enjoyment when those public lands become private,” the plaintiffs cited a

declaration dated June 20, 2017, of Lori Andresen. She is a member of Minnesota Center

for Environmental Advocacy and Center for Biological Diversity. Andresen lives in



                                             25
Duluth, Minnesota; owns property in northern Minnesota; and fishes, hikes, and canoes a

few times per month during the spring and summer in the Superior National Forest. She

“visited the proposed site of the of NorthMet project in 2005, touring the processing plant

and hiking and berry picking at the potential mine site.” 4 In spring 2017, Andresen hiked

via public lands from a forest road to the federal land that the Forest Service seeks to

exchange with Poly Met Mining. She intends to return to the federal land proposed for

the land exchange in August 2017. She has “flown over the proposed land exchange

numerous times, taking pictures of the plant and proposed land exchange area.”

Andresen has enjoyed visits to Skibo Vista, where she saw “the site of the land exchange

and proposed mine” and intends to return to Skibo Vista later in 2017. “If the federal

lands that are to be exchanged with PolyMet are logged, degraded, developed, or a mine

is built on the site, [her] use and enjoyment of this viewpoint will be impaired.”

       Insofar as the plaintiffs relied on Andresen’s visits to the site to establish standing

based on “[r]ecreational and aesthetic injuries suffered by members who have used and

enjoyed the federal lands to be exchanged and would be foreclosed from future use and

enjoyment when those public lands become private,” the Court finds her statements

insufficient. Andresen visited the site in 2005 as part of a trip sponsored by Poly Met

Mining. She did not return to it for more than a decade, and then only after this action’s

commencement. Andresen did not detail a specific and concrete plan to visit the site

when this action was commenced. The plaintiffs failed to establish their standing based


4
        In a declaration that was filed in Case No. 17-cv-909, Andresen described her visit
to the site in 2005 as one sponsored by Poly Met Mining.

                                              26
on Andresen’s visits to the site. See Ecological Rights Found., 230 F.3d at 1149

(“Repeated recreational use itself, accompanied by a credible allegation of desired future

use, can be sufficient, even if relatively infrequent, to demonstrate that environmental

degradation of the area is injurious to that person.”); Ohio Valley Envtl. Coal., Inc. v.

Maple Coal Co., 808 F. Supp. 2d 868, 879-80 (S.D. W. Va. 2011) (“The timing of the

trips, the manner in which they were planned, and the lack of a prior connection to

Armstrong Creek leads this Court to conclude that the sole purpose of the water

monitoring trips was to manufacture standing. This connection is insufficient ‘to make

credible the contention that the person’s future life will be less enjoyable’ as a result of

Defendant’s alleged exceedance of the selenium effluent limitations.”).

       Unless and until Poly Met Mining secures the permits needed to build its mine,

nothing in the record indicates it intends any changes to the federal land after the land

exchange that would affect those not on the property. See Summers, 555 U.S. at 494-96.

The Court therefore concludes that the plaintiffs have not established standing based on

“[r]ecreational and aesthetic injuries suffered by individual members who care for and

recreate in the St. Louis River, the headwaters of which will be opened up for industrial

development as a result of the unlawfully valued land exchange.”

       Finally, insofar as the plaintiffs claimed standing based on “[r]ecreational and

aesthetic injuries suffered by members who use and enjoy federal public lands for hiking,

camping, fishing, hunting, birdwatching, photography and canoeing, and who would be

injured by the diminution in the acreage of the Superior National Forest as compared to

an exchange based on a non-fictitious valuation of the federal lands,” the plaintiffs failed


                                              27
to demonstrate an injury that is concrete, particularized, and actual or imminent; and that

is redressable by a favorable ruling. Were the Final Record of Decision set aside, the

Forest Service and Poly Met Mining might or might not agree to another land exchange.

The results of a new appraisal and the value of land offered by Poly Met Mining might or

might not increase the acreage in the Superior National Forest.

                     c.     Expenditure of time and resources by the plaintiffs

       The plaintiffs asserted that they have standing based on “[e]conomic injuries

suffered by Plaintiff organizations that will be required to expend time and resources to

ensure that the federal government will not allow unlawful development of public lands

and will not exchange public lands for less than their fair value.” In support, they cited

the declaration of Kathryn Hoffman, the executive director of Minnesota Center for

Environmental Advocacy. She stated: “[t]he mission of MCEA is to use law, science,

and research to protect Minnesota’s natural resources, wildlife, and the health of its

people”; “[a] central aspect of MCEA’s mission is to preserve the public lands of

Northern Minnesota and prevent harmful water pollution throughout Minnesota”;

“MCEA litigates, where appropriate, to enforce laws that protect clean water and public

health”; “MCEA’s advocacy has led to numerous legislative, administrative, and judicial

decisions to keep Minnesota’s waters clean and public lands protected from unwise

development”; and “MCEA is challenging this land exchange because if MCEA is

successful then we will further our mission of protecting Minnesota’s natural resources,

wildlife, and the health of its people.” Hoffman described the costs incurred by




                                             28
Minnesota Center for Environmental Advocacy with respect to the NorthMet Project

Land Exchange:

              7.      The U.S. Forest Service’s illegal conduct in approving
              this land exchange has caused MCEA to incur costs and
              expend resources in furtherance of MCEA’s mission. MCEA
              staff has had to investigate the appraisal and documents
              associated with the transfer, in order to better understand the
              agency’s action. In numerous comment periods on Draft,
              Supplemental, and Final Environmental Impact Statements
              MCEA staff had to consult experts and devote significant
              staff resources to issues related to the land exchange such as
              assessing value of lands to be traded. MCEA then submitted
              comments on the exchange and related issues. Over the
              course of the environmental review period MCEA has had to
              expend resources in educating members of its board and the
              public about the Forest Service’s proposed action and its role
              in affecting Minnesota’s environment and the lives of its
              citizens.

              ….

              9.      The resources that MCEA has expended in assessing
              the valuation of the federal lands to be exchanged are
              significant. They include staff time and scarce monetary
              resources spent on consultants, office expenses and filing
              fees. The devotion of these resources to this issue directly
              impacts the extent to which we are able to effectively
              advocate for cleaner air, water and soil for all Minnesotans.

       “Standing may be found when there is a concrete and demonstrable injury to an

organization’s activities which drains its resources and is more than simply a setback to

its abstract social interests.” Nat’l Fed’n of Blind of Mo. v. Cross, 184 F.3d 973, 979 (8th

Cir. 1999); see Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) (“If, as

broadly alleged, petitioners’ steering practices have perceptibly impaired HOME’s ability

to provide counseling and referral services for low- and moderate-income homeseekers,




                                            29
there can be no question that the organization has suffered injury in fact. Such concrete

and demonstrable injury to the organization’s activities—with the consequent drain on

the organization’s resources—constitutes far more than simply a setback to the

organization’s abstract social interests.”). Hoffman’s declaration does not establish that

Minnesota Center for Environmental Advocacy’s activities have been perceptibly

impaired. Cf. Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015)

(“Our precedent makes clear that an organization’s use of resources for litigation,

investigation in anticipation of litigation, or advocacy is not sufficient to give rise to an

Article III injury. Furthermore, an organization does not suffer an injury in fact where it

‘expend[s] resources to educate its members and others’ unless doing so subjects the

organization to ‘operational costs beyond those normally expended.’” (alteration in

original) (citation omitted)); Cross, 184 F.3d at 980 (“While it has alleged that the policy

does not permit RSB to convey information needed by its clients, NFB has not alleged

that the policy has impacted it in any measurable way.”).

                      d.     Mine

        The Final Record of Decision does not authorize Poly Met Mining to build a mine.

It states:

                      A final decision on the land exchange will not
              authorize PolyMet’s mining proposal to occur. Other
              governmental entities have the responsibility and authority to
              make decisions related to permitting the mining project,
              primarily the State of Minnesota and the U.S. Army Corps of
              Engineers …. The Forest Service assumes no responsibility
              for enforcing laws, regulations or policies under the
              jurisdiction of other governmental agencies.



                                              30
The Final Record of Decision recognizes “the myriad of final permitting and financial

assurance specifications for mining activities on the land to be conveyed.” Insofar as the

plaintiffs asserted they have standing based on injuries attributable to the proposed mine

project, they presented neither “an injury that is concrete, particularized, and actual or

imminent” nor an injury that is “fairly traceable to the defendant’s challenged behavior.”

Dep’t of Commerce, 139 S. Ct. at 2565; see Defenders of Wildlife, 504 U.S. at 560-62.

       C.     Case No. 17-cv-909

              1.     Amended complaint

       Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club

commenced this action on March 27, 2017. The following paragraphs summarize their

amended complaint, which was filed on June 12, 2017.

       Save Our Sky Blue Waters “is a Minnesota nonprofit public interest organization”

whose “mission is to protect the waters, forests, wildlife and ecology of Minnesota’s

Arrowhead Region.” Am. Compl. ¶ 12. Its members “visit and enjoy the Superior

National Forest for educational, recreational, and scientific activities, including hiking,

canoeing, camping, fishing, harvesting, photography, and observing wildlife.” Id. They

“have visited the federal lands the Forest Service seeks to exchange with PolyMet, where

PolyMet seeks to construct its proposed NorthMet copper mine, including a PolyMet-

sponsored site visit, and other more recent visits.” Id. ¶ 14.

       Save Lake Superior Association “is a Minnesota nonprofit organization” whose

mission “is to prevent further degradation of Lake Superior and to promote its

rehabilitation.” Id. ¶ 18. It “was formed in 1969 to stop the discharge of taconite tailings


                                             31
into Lake Superior by Reserve Mining Company. The waste material from the proposed

NorthMet mine would contain many of the same toxins, such as mercury, toxic metals

and asbestos-like fibers. As stakeholders [Save Lake Superior Association] is concerned

about the potential destruction of natural habitat and the pollution of both air and water in

Lake Superior and its watershed that would be associated with this project and

prerequisite land exchange, and that Lake Superior’s watershed would be treated as a

‘brownfield.’” Id. Its members “visit and enjoy the Superior National Forest for

educational, recreational, and scientific activities, including hiking, canoeing, camping,

fishing, harvesting, photography, and observing wildlife.” Id.

       “Sierra Club was founded in 1892 and is the nation’s oldest grassroots

environmental organization.” Id. ¶ 19. It “is dedicated to the protection and preservation

of the natural and human environment, including the Superior National Forest.” Id.

“Sierra Club members use and enjoy the Superior National Forest for recreational,

aesthetic, scientific, and commercial purposes.” Id.

       “Defendant United States is a governmental entity, of which two agencies – the

U.S. Forest Service and the U.S. Army Corps of Engineers – jointly propose the

Northmet Mining Project and jointly issued the Final Environmental Impact Statement

for the Project.” Id. ¶ 21. The “Forest Service is a federal agency within the U.S.

Department of Agriculture” and is “responsible for the management policies and actions




                                             32
undertaken with respect to the public lands.” Id. ¶ 22. Thomas Tidwell is the Chief of

the Forest Service. 5

         “PolyMet Mining Corporation is a publicly traded company exclusively focused

on developing the NorthMet copper-nickel-precious metals project, through its wholly

owned subsidiary, … PolyMet Mining, Inc.” Id. ¶ 24.

         In November 2015, the Forest Service and the Army Corps of Engineers “jointly

issued a Final Environmental Impact Statement for the NorthMet Mining Project and

Land Exchange.” Id. ¶ 25. “The NorthMet Project would create an open pit copper,

nickel, and platinum group element mine with adjacent temporary stockpiles and a

permanent stockpile; refurbish a portion of the former LTV Steel Mining Company

(LTVSMC) processing plant and construct a new hydrometallurgical facility at the plant

site; construct an upgraded tailings basin facility on the existing LTVSMC tailings

facilities; construct waste water treatment facilities at both the mine site and plant site;

and add to existing utility infrastructure and rail lines.” Id. ¶ 26. “The Land Exchange

portion of the project would consist of USFS conveyance of Superior National Forest

Lands encompassing the NorthMet mine site and surrounding lands to PolyMet, and

USFS acquisition from PolyMet of up to five tracts of private lands within the Superior

National Forest proclamation boundary.” Id. ¶ 27.

         “When it issued the Draft Environmental Impact Statement (DEIS) for the

Northmet Project, the federal government did not include any analysis of the impacts of


5
         Vicki Christiansen was automatically substituted as a party. See Fed. R. Civ. P.
25(d).

                                              33
the land exchange portion of the project.” Id. ¶ 28. In February 2010, the U.S.

Environmental Protection Agency “commented on the DEIS, noting that the federal

government had stated that ‘mining activities cannot take place without the transfer of

land from the USFS to PolyMet’; that ‘[t]he National Forest land in question would not

be transferred out of USFS ownership if not for the nature of the proposed mining

project’; and that therefore, under NEPA, the proposed land exchange was therefore a

‘connected action’ that must be analyzed together with the project as a whole in a single

Environmental Impact Statement.” Id. ¶ 29. “[T]he final [Environmental Impact

Statement] did include the land exchange as part of the project, with the [Forest Service]

and [Army Corps of Engineers] jointly analyzing the impacts of the project.” Id. ¶ 31.

       In January 2017, the Forest Service “issued a Final Record of Decision … on the

NorthMet Project Land Exchange portion of the project.” Id. ¶ 32. “[T]here is not yet a

decision on [the Army Corps of Engineers] portion of the Project (the permit for the

mining), nor is there yet a final determination as to the adequacy of the EIS for the

Project ….” Id. ¶ 33. “It appears from the information available to the public that the

deeds will be exchanged for the land exchange portion of the project prior to the

permitting decision being made.” Id. ¶ 34.

       Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club

asserted three counts under the Administrative Procedures Act. In Count 1, they alleged

that “[t]he decision to complete the Land Exchange portion of the project prior to the

final [Army Corps of Engineers] permitting decision on the Mining Project will have an

adverse environmental impact and/or will limit the choice of reasonable alternatives for


                                             34
the Mining Project, and therefore violates [the National Environmental Policy Act].” Id.

¶ 47. In Count 2, Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra

Club alleged that the United States, the Forest Service, and Tidwell violated the Weeks

Act by accepting private lands in trade “in which there are reserved or outstanding

interests that would interfere with the use and management of the land by the United

States or would otherwise be inconsistent with the authority under which, or the purpose

for which, the lands are to be acquired” and by not ensuring the land exchange is in the

public interest. In Count 3, they claimed the United States, the Forest Service, and

Tidwell violated the National Environmental Policy Act by failing to analyze a

reasonable range of alternatives. Save Our Sky Blue Waters, Save Lake Superior

Association, and Sierra Club sought declaratory and injunctive relief.

              2.     Standing

       Poly Met Mining moved to dismiss Case No. 17-cv-909 on the ground that Save

Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club lack standing

under Article III of the U.S. Constitution. Poly Met Mining asserted that they are not

injured by the land exchange itself and that they cannot demonstrate an imminent injury

based on the potential effects of the proposed mine.

       Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club

responded that they have standing. They asserted:

              Once privatized, the lands will lose the federal protections
              benefitting [their] interests. In particular (as emphasized by
              Polymet’s arguments), Polymet will likely immediately ban
              access to these lands by the public (including plaintiffs’
              members), and at any time could and (as promised, would)


                                            35
              then undertake mining and related activities that would harm
              plaintiffs’ interests.

To establish their standing, Save Our Sky Blue Waters, Save Lake Superior Association,

and Sierra Club relied on declarations of their members, Andresen, Mark Fride, and

Elaine Palcich.

       As noted above, the Final Record of Decision does not authorize Poly Met Mining

to build a mine. It states:

                      A final decision on the land exchange will not
              authorize PolyMet’s mining proposal to occur. Other
              governmental entities have the responsibility and authority to
              make decisions related to permitting the mining project,
              primarily the State of Minnesota and the U.S. Army Corps of
              Engineers …. The Forest Service assumes no responsibility
              for enforcing laws, regulations or policies under the
              jurisdiction of other governmental agencies.

The Final Record of Decision recognizes “the myriad of final permitting and financial

assurance specifications for mining activities on the land to be conveyed.” Insofar as

Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club asserted

that they have standing based on the mine that Poly Met Mining seeks to build, they

presented neither “an injury that is concrete, particularized, and actual or imminent” nor

an injury that is “fairly traceable to the defendant’s challenged behavior.” Dep’t of

Commerce, 139 S. Ct. at 2565; see Defenders of Wildlife, 504 U.S. at 560-62. Unless and

until Poly Met Mining secures the permits needed to build its mine, nothing in the record

indicates it intends any changes to the federal land after the land exchange that would

affect those not on the property. See Summers, 555 U.S. at 494-96.




                                            36
       Insofar as Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra

Club asserted standing based on harm to their members’ recreational and aesthetic

interests, the declarations of Andresen, Fride, and Palcich do not establish an injury in

fact for reasons stated above. Nothing about the land exchange itself threatens imminent

harm to the views enjoyed from Skibo Vista or from the air. Visits to the federal land

proposed for the exchange in 2005 as part of a trip sponsored by Poly Met Mining

coupled with a return to the site in 2017 after this action’s commencement do not

demonstrate use of the federal land by persons for whom the aesthetic and recreational

values of the area will be lessened by the land exchange. See Ecological Rights Found.,

230 F.3d at 1149; Ohio Valley Envtl. Coal., 808 F. Supp. at 879-80. The alleged loss of

federal protections over the federal land proposed for the exchange does not establish the

standing of Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra Club.

See Summers, 555 U.S. at 496 (“[D]eprivation of a procedural right without some

concrete interest that is affected by the deprivation—a procedural right in vacuo—is

insufficient to create Article III standing.”).

       D.     Case No. 17-cv-914

              1.      Complaint

       Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters

commenced this action on March 28, 2017. The following paragraphs summarize their

complaint.




                                                  37
       Center for Biological Diversity “is a non-profit corporation headquartered in

Tucson, Arizona.” Compl. ¶ 6. It “works through science, law, and policy to secure a

future for all species, great or small, hovering on the brink of extinction.” Id.

       Earthworks “is a non-profit corporation headquartered in Washington DC.” Id.

¶ 7. It “is dedicated to protecting communities and the environment from the adverse

impacts of mineral and energy development while promoting sustainable solutions.” Id.

       Save Our Sky Blue Waters “is a non-profit public interest corporation based in

Duluth, Minnesota.” Id. ¶ 8. It “seeks to protect the ecological integrity of Minnesota’s

Arrowhead Region.” Id.

       Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters

brought “this action on their own behalf, and on behalf of their members who derive

scientific, aesthetic, recreational, and spiritual benefits from northern long-eared bats,

gray wolves, Canada lynx, and these species’ habitats on the Superior National Forest.”

Id. ¶ 9. Their “members use and enjoy the Superior National Forest for a variety of

purposes, including hiking, fishing, camping, photographing scenery and wildlife, and

engaging in other vocational, scientific, and recreational activities,” and their members’

“enjoyment of the Superior National Forest is enhanced by the knowledge that imperiled

species including the northern long-eared bat, gray wolf, and Canada lynx are still found

on the national forest.” Id. ¶ 10. “The areas of the Superior National Forest that

Plaintiffs’ members intend to continue to use and enjoy include areas within, nearby, and

downstream of the proposed NorthMet Mine, and areas where the northern long-eared

bat, gray wolf, and Canada lynx may be found.” Id. ¶ 11.


                                              38
         Ryan Zinke “is the highest-ranking official within the U.S. Department of the

Interior, and in that capacity, has ultimate responsibility for the administration and

implementation of the [Endangered Species Act] with regard to terrestrial endangered

and threatened species, including the northern long-eared bat, gray wolf and Canada

lynx.” 6 Id. ¶ 13. The U.S. Fish and Wildlife Service “is an agency within the U.S.

Department of the Interior.” Id. ¶ 14. “It and its officers are responsible for

administering the [Endangered Species Act] ….” Id. Thomas Tidwell is the Chief of the

U.S. Forest Service. 7 Id. ¶ 15. The U.S. Forest Service “is an agency within the U.S.

Department of Agriculture.” Id. ¶ 16. “It and its officers are responsible for the lawful

management of the National Forest System, including the Superior National Forest.” Id.

         “The Canada lynx is a medium-sized cat with long legs and unusually large paws

which make it highly adapted for hunting in deep snow.” Id. ¶ 32. The Fish and Wildlife

Service designated the Canada lynx as a threatened species under the Endangered Species

Act in 2000. Id. “A number of land management activities on the Superior National

Forest may affect Canada lynx and lynx habitat, including mining exploration and other

mining activities. Land exchanges concerning proposed mining sites on the Superior

National Forest may also result in a loss of lynx habitat, lynx prey habitat, and

connectivity.” Id. ¶ 34. “In 2005, [the Fish and Wildlife Service] completed a ‘Recovery



6
         David Bernhardt was automatically substituted as a party. See Fed. R. Civ. P.
25(d).

7        Vicki Christiansen was automatically substituted as a party. See Fed. R. Civ. P.
25(d).

                                             39
Outline’ for Canada lynx. The Canada lynx Recovery Outline serves as an interim

strategy to guide recovery efforts and inform the critical habitat designation process for

lynx until a draft recovery plan has been completed.” Id. ¶ 39. In February 2009, the

Fish and Wildlife Service “issued a final rule revising the critical habitat designation for

Canada lynx. By definition, the critical habitat designation includes the specific areas

within the geographic area which is occupied by lynx and on which are found the

physical and biological features that are essential to the conservation of the species.” Id.

¶ 41 (citation omitted). “The majority of the Superior National Forest is within

designated lynx critical habitat.” Id. ¶ 42.

        “Gray wolves are the largest wild members of the dog family, with adults

weighing up to 175 pounds. Gray wolves play a critical ecological role as a top predator

and keystone species.” Id. ¶ 45. The Fish and Wildlife Service designated the gray wolf

as an endangered species under the Endangered Species Act in 1974. Id. “The

Minnesota population of gray wolves was reclassified as a threatened species in 1978.”

Id. “All of the Superior National Forest is designated as critical habitat for the gray

wolf.” Id. ¶ 46. “A number of land management activities on the Superior National

Forest may affect wolves and wolf habitat, including minerals exploration and mining

projects. Land exchanges concerning proposed mining sites on the Superior National

Forest may also result in a loss of wolf habitat, wolf prey habitat, and connectivity.” Id.

¶ 48.

        In 2015, the Fish and Wildlife Service listed the northern long-eared bat as a

threatened species under the Endangered Species Act. Id. ¶ 53. “The main threat to the


                                               40
northern long-eared bat is an invasive and often deadly fungal bat disease commonly

referred to as White-Nose Syndrome, which has rampantly spread in bat populations

from the Northeast to the Midwest and Southeast of the United States.” Id. ¶ 56. “In

Minnesota, northern long-eared bat populations are known from 15 hibernacula. An

estimated 3,000 northern long-eared bats are thought to hibernate in the largest known

hibernaculum in Minnesota, the Soudan Mine in St. Louis County.” Id. ¶ 57. “White-

Nose Syndrome was recently detected in bats within Minnesota for the first time, and has

been confirmed in six Minnesota counties.” Id. ¶ 58. In November 2015, the Fish and

Wildlife Service “completed a biological opinion for activities affecting the northern

long-eared bat within the Eastern Region of the National Forest System, which includes

the Superior National Forest.” Id. ¶ 59. It “concluded that these activities are not likely

to jeopardize the continued existence of the northern long-eared bat.” Id. In January

2016, the Fish and Wildlife Service “published a final ‘4(d) Rule’ for the northern long-

eared bat, pursuant to Section 4(d) of the [Endangered Species Act].” Id. ¶ 60. “The 4(d)

rule only prohibits the ‘incidental take’ of northern long-eared bats within areas impacted

by White-Nose Syndrome if the take occurs within known hibernaculum; results from

tree removal activities that are within 0.25 mile of a known hibernaculum; or the

implicated activities cut or destroy a known, occupied maternity roost tree or others trees

within a 150-foot radius from the known, occupied maternity roost tree during the pup

season from June 1 through July 31.” Id. It “also prohibits the purposeful take of the

northern long-eared bat, except in limited circumstances.” Id.




                                             41
       In February 2016, the Fish and Wildlife Service “completed the Biological

Opinion for the NorthMet Mine …. As explained in the Biological Opinion, PolyMet

Mining Inc. … proposes the NorthMet Mine, an open-pit mine, on land in which the

surface rights are owned by the United States, which would operate for 20 years.” Id.

¶ 62. “The Forest Service has proposed a land exchange with PolyMet, and the

development of the NorthMet Mine is dependent on the land exchange. The NorthMet

Mine is an interrelated activity, and the effects of both the land exchange and the open-pit

mine proposal on listed species and critical habitat are considered in the Biological

Opinion.” Id. ¶ 63.

       “The NorthMet Mine would directly disturb at least 3,918 acres, including at least

1,719 acres at the Mine Site and 2,189 acres at the Plant Site.” Id. ¶ 64. “The destruction

of habitat at the Mine Site includes 1,333 acres of lynx denning, wolf cover, and northern

long-eared bat roosting habitat. The loss of lynx, wolf, and bat habitat will be permanent,

except where the reclamation of forested habitat can occur, which will take at least

several decades.” Id. ¶ 65.

       “The Mine Site is within Lynx Analysis Unit (“LAU”) #12 on the Superior

National Forest. Neither the Forest Service nor [the Fish and Wildlife Service] have

surveyed LAU #12 on the ground to determine how much of the LAU currently

comprises suitable lynx habitat. The NorthMet Mine will result in the loss of at least

1,719 acres of lynx habitat in LAU #12.” Id. ¶ 66.

       The Fish and Wildlife Service concluded “in the Biological Opinion that mining

activities at the Mine Site are likely to adversely affect lynx, wolf, critical habitats for


                                               42
lynx and wolf, and the northern long-eared bat. These impacts include the loss of habitat,

reduced habitat effectiveness, habitat fragmentation, increased human presence, noise,

and transportation impacts.” Id. ¶ 67. “Wildlife movement in the region of the proposed

NorthMet Mine is already significantly restricted as result of extensive landscape

changes, including past and current iron ore and taconite mining. The NorthMet Mine

would further adversely affect remaining wildlife travel corridors near the Mine Site.”

Id. ¶ 71. “The NorthMet Mine would result in the long-term, and in most areas,

permanent loss of lynx habitat at the Mine Site and contribute to habitat fragmentation.

Of the 1,719 acres of lynx critical habitat that would be destroyed at the Mine Site, only

202 acres have the potential to be eventually reclaimed with woody vegetation growth,

although this may take many decades to be suitable as lynx habitat.” Id. ¶ 73.

       “The Biological Opinion does not address or consider the impacts of the North

Mine on the recovery of Canada lynx. The Biological Opinion does not address or

consider the 2005 Canada Lynx Recovery Outline.” Id. ¶ 75. The Fish and Wildlife

Service “determined in the Biological Opinion that the NorthMet Mine will result in

significant adverse effects to the northern long-eared bat, gray wolf, and Canada lynx,

including take. Despite this determination, [the Fish and Wildlife Service ] concluded

that the NorthMet Mine is not likely to jeopardize the continued existence of the northern

long-eared bat, gray wolf, or Canada lynx, and is also not likely to destroy or adversely

modify critical habitat for the gray wolf or Canada lynx.” Id. ¶ 76.

       “The Biological Opinion includes an ‘Incidental Take Statement.’ [The Fish and

Wildlife Service] anticipated ‘incidental take’ in terms of one lynx and one wolf killed by


                                            43
a vehicle or train every 20 years in the action area.” Id. ¶ 77. The Fish and Wildlife

Service “described additional incidental take through a surrogate of acres of habitat for

the lynx, wolf, and northern long-eared bat primarily due to vegetation and overburden

removal at the Mine and Plant Sites, and along the Transportation and Utility Corridors.”

Id. ¶ 78. The Fish and Wildlife Service “found in the Biological Opinion that direct

incidental take of the northern long-eared bat may occur, but is not prohibited provided

specific actions are implemented under the January 2016 final 4(d) rule for the bat.” Id.

¶ 79. It concluded “that the anticipated incidental take will not jeopardize the continued

existence of Canada lynx, gray wolf, or northern long-eared bat,” and “that ‘while there

may be adverse effects to critical habitat for both lynx and wolf, it will not be adversely

modified.’” Id. ¶ 80.

       The Fish and Wildlife Service “included two ‘reasonable and prudent measures’

within the Incidental Take Statement, which it stated are necessary and appropriate to

minimize take of Canada lynx, gray wolf, and northern long-eared bat.” Id. ¶ 81. The

first “concerned the incidental take of lynx and wolves caused by vehicle collisions,” and

the second “concerned the incidental take of northern long-eared bats.” Id. ¶¶ 82-83.

       The Fish and Wildlife Service “included two ‘terms and conditions’ within the

Incidental Take Statement.” Id. ¶ 84. The first “concerned the incidental take of the

northern long-eared bat, and provided that PolyMet will not conduct any activities that

disturb or disrupt hibernating bats if any hibernacula are found in the Project area.” Id.

The second “sets forth ‘reporting requirements.’” Id. ¶ 85.




                                             44
       Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters

asserted two claims for relief. In the first, they alleged that the Fish and Wildlife

Service’s 2016 Biological Opinion “is unlawful under the [Endangered Species Act], and

arbitrary and capricious under the [Administrative Procedures Act].” In their second

claim, Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters

alleged that the Forest Service violated the Endangered Species Act by relying on the

Fish and Wildlife Service’s 2016 Biological Opinion. They asked the Court to declare

that “the 2016 Biological Opinion is unlawful under the [Endangered Species Act] and

arbitrary and capricious under the [Administrative Procedures Act]”; to declare that “the

Forest Service’s reliance on the unlawful 2016 Biological Opinion violates the

[Endangered Species Act]”; and to “[e]njoin any implementation of the proposed

NorthMet Mine pending completion of a legally adequate Biological Opinion.”

              2.     Standing

       Poly Met Mining asserted that the Court should dismiss Case No. 17-cv-914

because Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters lack

standing under Article III of the U.S. Constitution. Poly Met Mining argued that

“[t]ransferring title to PolyMet does not imminently threaten the plaintiffs with a

concrete, particularized injury” and that “[a]ny potential injuries from the NorthMet mine

cannot create standing to challenge the land exchange.” Center for Biological Diversity,

Earthworks, and Save Our Sky Blue Waters asserted that their “[m]embers … have the

desire to observe lynx, wolves, and northern long-eared bats when they are using and

enjoying the Superior National Forest, including specific areas that are on and nearby the


                                             45
site of the land exchange and proposed mine project”; that their members “have

demonstrated a concrete and particularized interest in the challenged land exchange and

mine project”; that they need not meet normal standards for immediacy because their

challenge to the 2016 Biological Opinion is a procedural claim; that they nevertheless

satisfied the standard for substantive claims; and that their injuries are fairly traceable to

the challenged agency actions and redressable by a favorable decision.

       In the 2016 Biological Opinion, the Fish and Wildlife Service described separate

proposed actions of the Forest Service and Army Corps of Engineers:

                      The U.S. Army Corp of Engineers (USACE) and
              USDA Forest Service (hereafter USFS) have separate
              proposed actions on which consultation is occurring. The
              USACE has an application under the Clean Water Act from
              PolyMet to impact wetlands and other waters of the U.S.
              associated with the construction and operation of the
              NorthMet mine. The USFS is considering transferring
              approximately 6,495 acres of federal lands within the
              Superior National Forest to PolyMet in exchange for 7,075
              acres of non-federal lands offered by PolyMet. The purpose
              of the land exchange is to eliminate a conflict between
              PolyMet’s desire to surface mine and the United States’
              surface rights, including USFS administration of National
              Forest System land. Because the NorthMet Project is
              dependent on the land exchange, it is considered an
              interrelated activity, and as such, its effects to listed species
              and critical habitat must be considered in this biological
              opinion.

                     Upon completion of the land exchange, the applicant
              (PolyMet) intends to develop their private lands.
              Development of the private lands is not a USFS decision, and
              the USFS will not retain discretion or authority over
              subsequent development of the private lands once the
              exchange is completed. The proposed future development is
              an indirect effect of the proposed land exchange, however,
              and would not occur but for the land exchange, as is


                                              46
                  described later in this document. That is, the subsequent
                  mining of the post-exchange private lands is reasonably
                  certain to occur because the land exchange was proposed to
                  facilitate PolyMet’s desire to mine the lands. Off-site
                  Wetland Mitigation Sites are also included in the proposed
                  action.

The Fish and Wildlife Service concluded that “the land exchange, in and of itself, will not

result in negative effects to lynx, wolf, and [northern long-eared bat]. However, the land

exchange will lead to the subsequent development of the newly private lands, which will

be an indirect effect of and caused by the proposed land exchange, thereby resulting in

significant adverse effects and potential take of lynx, wolf, and [northern long-eared

bat].” 8

           The Final Record of Decision does not authorize Poly Met Mining to build a mine.

It states:

                         A final decision on the land exchange will not
                  authorize PolyMet’s mining proposal to occur. Other
                  governmental entities have the responsibility and authority to
                  make decisions related to permitting the mining project,

8
           The Fish and Wildlife Service described direct and indirect effects:

                          Effects of the action are defined as “the direct and
                  indirect effects of an action on the species or critical habitat,
                  together with the effects of other activities that are
                  interrelated or interdependent with the action, that will be
                  added to the environmental baseline” (50 CFR §402.02).
                  Direct effects are defined as the direct or immediate effects of
                  the action on the species or its habitat. Direct effects result
                  from the agency action, including the effects of interrelated
                  and interdependent actions. Indirect effects are caused by or
                  result from the agency action, are later in time, and are
                  reasonably certain to occur. Indirect effects may occur
                  outside of the immediate footprint of the project area, but
                  would occur within the action area as defined.

                                                 47
              primarily the State of Minnesota and the U.S. Army Corps of
              Engineers …. The Forest Service assumes no responsibility
              for enforcing laws, regulations or policies under the
              jurisdiction of other governmental agencies.

The Forest Service’s Final Record of Decision acknowledged “the myriad of final

permitting and financial assurance specifications for mining activities on the land to be

conveyed.”

       Center for Biological Diversity, Earthworks, and Save Our Sky Blue Waters failed

to establish they have standing. Their members’ declarations do not demonstrate use of

the federal land by persons for whom the aesthetic and recreational values of the area will

be lessened by the land exchange. See Ecological Rights Found., 230 F.3d at 1149; Ohio

Valley Envtl. Coal., 808 F. Supp. at 879-80. The land exchange itself will not result in

negative effects to Canada lynx, gray wolves, or the northern long-eared bat. Unless and

until Poly Met Mining secures the permits needed to build a mine, nothing in the record

indicates it intends any changes to the federal land after the land exchange that would

result in negative effects to Canada lynx, gray wolves, or the northern long-eared bat.

Poly Met Mining’s construction of a mine on the federal lands proposed for the exchange

was not imminent when Center for Biological Diversity, Earthworks, and Save Our Sky

Blue Waters brought this action, City of Kennett v. EPA, 887 F.3d 424, 430-31 (8th Cir.

2018); Kimbell, 623 F.3d at 556-57, and they have not satisfied the relaxed standard for

immediacy that applies to a procedural claim, see Defenders of Wildlife, 504 U.S. at 572

n.7. “[D]eprivation of a procedural right without some concrete interest that is affected

by the deprivation—a procedural right in vacuo—is insufficient to create Article III



                                            48
standing.” Summers, 555 U.S. at 496; see Sierra Club v. U.S. Army Corps of Eng’rs, 645

F.3d 978, 987 (8th Cir. 2011).

II.    Motions for preliminary injunction

       The plaintiffs in Case No. 17-cv-276, Case No. 17-cv-905, and Case No. 17-cv-

909 moved for preliminary injunctions. Having concluded that the plaintiffs lack

standing, the Court denies their motions.

III.   Conclusion

       Because the plaintiffs lack standing, the Court dismisses Case No. 17-cv-276,

Case No. 17-cv-905, Case No. 17-cv-909, and Case No. 17-cv-914 without prejudice.

See Dalton v. NPC Int’l, Inc., 932 F.3d 693, 696 (8th Cir. 2019).

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     WaterLegacy’s motion for preliminary injunction [Docket No. 93 in Case
              No. 17-cv-276] is DENIED.

       2.     Poly Met Mining’s motion to dismiss [Docket No. 99 in Case No. 17-cv-
              276] is GRANTED.

       3.     Case No. 17-cv-276 is DISMISSED WITHOUT PREJUDICE.

       4.     Poly Met Mining’s motion to dismiss [Docket No. 77 in Case No. 17-cv-
              905] is GRANTED.

       5.     Minnesota Center for Environmental Advocacy, Center for Biological
              Diversity, and the W.J. McCabe Chapter of the Izaak Walton League of
              America’s motion for preliminary injunction [Docket No. 82 in Case No.
              17-cv-905] is DENIED.

       6.     Case No. 17-cv-905 is DISMISSED WITHOUT PREJUDICE.

       7.     Poly Met Mining’s motion to dismiss [Docket No. 70 in Case No. 17-cv-
              909] is GRANTED.


                                            49
      8.    Save Our Sky Blue Waters, Save Lake Superior Association, and Sierra
            Club’s motion for preliminary injunction [Docket No. 76 in Case No. 17-
            cv-909] is DENIED.

      9.    Case No. 17-cv-909 is DISMISSED WITHOUT PREJUDICE.

      10.   Poly Met Mining’s motion to dismiss [Docket No. 70 in Case No. 17-cv-
            914] is GRANTED.

      11.   Case No. 17-cv-914 is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 30, 2019
                                                    s/ Joan N. Ericksen
                                                    JOAN N. ERICKSEN
                                                    United States District Judge




                                        50
